DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14, and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sokola et al. (US 4,431,977) in view of Heine et al. (US 5,926,079).
Referring to Claim 1, Sokola teaches a dielectric filter, the dielectric filter comprising a dielectric block whose surface is covered with a metal layer (see col. 2, lines 52-54), wherein the dielectric block comprises at least two resonant cavities (see 110-114 of fig. 1), wherein the dielectric block further comprises at least two slots (see 110-114 on both sides of block in fig. 1), and wherein the dielectric block is divided into the at least two resonant cavities by the at least two slots (see 130 divided into multiple cavities by slots 110-114 in fig. 1);
wherein the dielectric block is provided with a via hole (see 101-106 of fig. 1), wherein the via hole is located between two adjacent resonant cavities (see 101 between 110 on each side in fig. 1), wherein the via hole is further located between two slots of the at least two slots (see vias 101-106 all located between slots 110-114 in 
wherein a first partition ring is disposed on the surface of the dielectric block and is surrounding at least one opening of the via hole, and wherein the dielectric block is exposed in an area enclosed by an inner edge of the first partition ring and an outer edge of the first partition ring (see 140 of fig. 1 which has exposed area between 140 and 102-105).
Sokola does not teach the first partition ring and the via hole forming a structure that is equivalent to a capacitor. Heine teaches the first partition ring and the via hole forming a structure that is equivalent to a capacitor (see 808 of fig. 8 where 806 and 808 in fig. 8 are the same as 412 of fig. 6). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Heine to the device of Sokola in order to provide more electrical attenuation at specific frequencies.
	Claim 9 has similar limitations to claim 1 other than the transceiver device which is taught in fig. 13 of Sokola
	Claim 17 has similar limitations to claim 9 other than the base station which is taught in fig. 13 of Sokola and fig. 13 can be a stationary device.
	Referring to Claims 2, 10, and 18, Sokola also teaches wherein an inner surface of each slot is covered with the metal layer (see col. 2, lines 52-54), and wherein each resonant cavity is configured to be equivalent to a parallel circuit formed by an inductor 
	Referring to Claims 3, 11, and 19, Sokola also teaches the inner edge of the first partition ring and an edge of an opening of the via hole are disposed at intervals (see spacing between 140 and 102-105 in fig. 1).
	Referring to Claims 4, 12, and 20, Sokola also teaches a center line of the first partition ring coincides with an axis of the via hole (see 140 and 102-105 of fig. 1 having a same center point).
	Referring to Claims 5 and 13, Sokola also teaches the first partition ring is disposed on each of two opening sides of the via hole (see 240 of fig. 2 which shows the other side).
	Referring to Claims 6 and 14, Sokola also teaches a circular via hole (see 101-105 in circular shape in fig. 1).
	Referring to Claims 8 and 16, Sokola also teaches a second partition ring, wherein the dielectric block is exposed between an inner edge and an outer edge of the second partition ring (see 140 with holes 102-105 in fig. 1 and spacing between 140 and holes 102-105); and wherein the metal layer in an area enclosed by the inner edge of the second partition ring serves as a signal input end or a signal output end (see input and output electrodes 124 and 125 of fig. 1).
Referring to Claim 18, Sokola also teaches the dielectric block is provided with at least one slot, wherein the dielectric block is divided into at least three resonant cavities by the at least one slot (see 110-114 of fig. 1), and wherein an inner surface of each slot is covered with the metal layer (see col. 2, lines 52-54).
.

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sokola and Heine and further in view of Endou et al. (US 2003/0062973).
Referring to Claims 7 and 15, the combination of Sokola and Heine does not teach a polygonal via hole. Endou teaches a polygonal via hole (see 41 of fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Endou to the modified device of Sokola and Heine in order to reduce manufacturing costs.

Response to Arguments
Applicant's arguments filed 12/1/2020 have been fully considered but they are not persuasive.
The applicant’s amendments do not overcome the cited art.
	Regarding the first added limitation, Fig. 1 of Sokola does not differ very much from fig. 1 of the claimed invention as far as divided cavities formed from slots are concerned. A resonant device can be considered as any device that vibrates and fig. 1 of Sokola shows several cavities divided by slots of a vibrating material. This means that Sokola teaches at least two resonant cavities as claim 1 suggests. The applicant further details the elements of each resonant cavity in claim 2, but not claim 1. Regarding claim 1, Sokola teaches at least two resonant cavities for the simple reason of lack of specifics in claim 1 regarding the term resonant cavity as well as similarities between fig. 1 of Sokola and fig. 1 of the claimed invention. The same applies to the first added limitation of claim 9.
	Regarding the second added limitation to claims 1 and 9, while the examiner may understand the intention of this amendment, the limitation does not overcome the art based on the current wording. The limitation does not state any detail which would suggest that the via must be perfectly positioned symmetrically between the two ends of the slots such that the center of the via aligns with the center of the slots. The claim limitation just simply states the via between two slots. Fig. 1 of Sokola shows the vias between the slots, even though not aligned in the same manner as claim 1 of the claimed invention. But since that detail is not stated, Sokola teaches the vias between the slots.
	Regarding the added limitations to claims 2 and 10, the claim does not state in detail that the inductor and capacitor in each element are to be in parallel with each other, as figs. 6 or 11 may suggest. Therefore, the cited passages of Sokola suggest how Sokola can still read on claims 2 and 10.
	Independent claim 17 was not only not amended, but never addressed in the arguments. Therefore, the rejection to claim 17 is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 5712727882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE YUN/Primary Examiner, Art Unit 2648